ORDER
PER CURIAM.
Thomas E. Levin (Father) appeals from the trial court’s dismissal of his Motion to Modify Decree of Dissolution as to Custody, Visitation and Child Support (Motion to Modify) with respect to his son, Elijah Scott Levin (Son).
In his sole point on appeal, Father argues the trial court’s dismissal of his Motion to Modify was clearly erroneous because a Missouri court can exercise jurisdiction over this matter pursuant to Section 452.450.1(2)(a) and (b) 1. Father specifically argues that both he and Son have a significant connection with Missouri, and substantial evidence concerning Son’s present and future care, training and personal relationships is available in Missouri.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no prec-edential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment. We affirm the judgment pursuant to Rule 84.16(b).

. All statutory references are to RSMo 2000, unless otherwise noted.